UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6132



REGINA ANNETTE SAUNDERS,

                                              Plaintiff - Appellant,

          versus


RICHMOND CITY      JAIL,   Medical   Department;
CAPTAIN MIHON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-1239-AM)


Submitted:   August 14, 1997               Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regina Annette Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Regina Annette Saunders appeals the district court's order

dismissing without prejudice her 42 U.S.C. § 1983 (1994) complaint.

Saunders' complaint was conditionally docketed by an order which

required Saunders to sign and return a form consenting to the

collection of the filing fee. The district court could properly
require such collection from an inmate under 28 U.S.C.A. § 1915

(West 1994 & Supp. 1997). Accordingly, its dismissal of the action,

without prejudice, when Saunders failed to comply with its order

was not an abuse of discretion. We therefore affirm the judgment
below. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2